DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art alone or in proper combination fails to disclose the force-feedback circuit further comprises a second sideband modulator which is configured to receive the first sideband signal as input, to modulate the first sideband signal with a second modulation frequency and to output a second sideband signal, and the force-feedback circuit further comprises a summing element which is configured to receive the filtered sense signal and the second sideband signal as input, to sum them together to generate the force-feedback signal and to output the force-feedback signal to the force-feedback transducer, and wherein the gyroscope further comprises a frequency-feedback circuit coupled to the readout circuit, and the frequency-feedback circuit comprises a phase comparator which is configured to receive the filtered sense signal and a reference signal as input, wherein the reference signal is either the original drive tracking signal or a phase-shifted drive tracking signal which differs from the original drive tracking signal only in its phase, and the phase comparator is further configured to compare the phase of the filtered sense signal with the phase of the reference signal and to output a phase comparison signal based on this comparison, and wherein the frequency-feedback circuit further comprises a first sideband demodulator and a second sideband demodulator, and either the filtered sense signal or the reference signal is demodulated in the first sideband demodulator at the first modulation frequency before entering the phase comparator, and either the filtered sense signal or the reference signal is demodulated in the second sideband demodulator at the second modulation frequency before entering the phase comparator, and wherein the frequency-feedback circuit further comprises a controller which is configured to receive the phase comparison signal as input and to use the phase comparison signal for keeping the sense signal phase shift at -                        
                            π
                        
                     at the primary resonant frequency Fprim, in combination with the remaining claim elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J BOLDUC/Primary Examiner, Art Unit 2852